                Case 2:20-cv-00597-RSM Document 7 Filed 05/18/20 Page 1 of 3



 1                                              THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10 JENNIFER B. NGUYEN,
                                                        No.: 2:20-cv-00597-RSM
11                        Plaintiff,
                                                        STIPULATION AND ORDER TO
12         v.                                           EXTEND TIME TO RESPOND TO
                                                        PLAINTIFF'S COMPLAINT
13 TRAVELERS CASUALTY INSURANCE
   COMPANY OF AMERICA,                                  NOTE ON MOTION CALENDAR:
14
                 Defendant.                             May 15, 2020
15

16                                          STIPULATION
17         Plaintiff Jennifer B. Nguyen and Defendant Travelers Casualty Insurance Company

18 of America, by and through their respective counsel, agree that Defendant shall have until

19 May 29, 2020 to file an Answer or otherwise respond to Plaintiff’s Complaint. Plaintiff and

20 Defendant further agree that in so extending this deadline, neither Plaintiff nor Defendant

21 waive any right, claim, or defense in this action.

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO                PAGE 1   Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                                      925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
     NO.: 2:20-CV-00597-RSM                                                     Telephone: 206.292.8930
             Case 2:20-cv-00597-RSM Document 7 Filed 05/18/20 Page 2 of 3



 1        DATED this 15th day of May 2020.

 2   BULLIVANT HOUSER BAILEY PC              KELLER ROHRBACK LLP
 3

 4   /s/ Daniel R. Bentson                   /s/ Ian S. Birk
                                             Ian S. Birk, WSBA #31431
 5   Daniel R. Bentson, WSBA #36825          E-Mail: ibirk@kellerrohrback.com
     E-Mail: dan.bentson@bullivant.com       Lynn L. Sarko, WSBA #16569
 6   Owen R. Mooney, WSBA #45779             E-Mail: lsarko@kellerrohrback.com
     E-mail: owen.mooney@bullivant.com       Gretchen Freeman Cappio, WSBA #29576
 7   925 Fourth Ave., Suite 3800             E-mail: gcappio@kellerrohrback.com
     Seattle, Washington 98104               Irene M. Hecht, WSBA #11063
 8   Telephone: 206.292.8930                 E-mail: ihecht@kellerrohrback.com
                                             Amy Williams Derry, WSBA #28711
 9   Attorneys for Defendant                 E-mail: awilliams-derry@kellerrohrback.com
                                             Maureen Falcki, WSBA #18569
10                                           E-mail: mfalecki@kellerrohrback.com
                                             Nathan L. Nanfelt
11                                           Email: nnanfelt@kellerrohrback.com
                                             1201 Third Ave., Suite 3200
12                                           Seattle, WA 98101
                                             Telephone 206.623.1900
13
                                             Attorneys for Plaintiff
14

15
          IT IS SO ORDERED this 18th day of May 2020.
16

17

18

19
                                          A
                                          RICARDO S. MARTINEZ
20                                        CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO       PAGE 2   Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                             925 Fourth Avenue, Suite 3800
                                                                       Seattle, Washington 98104
     NO.: 2:20-CV-00597-RSM                                            Telephone: 206.292.8930
             Case 2:20-cv-00597-RSM Document 7 Filed 05/18/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2        I hereby certify that on May 18, 2020, I electronically filled with the Clerk of the

 3 Court using the CM/ECF system which will send notification of such filing to the person(s)

 4 listed below:
 5        Ian S. Birk
          Lynn L. Sarko
 6        Gretchen Freeman Cappio
          Irene M. Hecht
 7
          Amy Williams Derry
 8        Maureen Falecki
          Nathan L. Nanfelt
 9        KELLER ROHRBACK L.L.P.
          1201 Third Avenue, Suite 3200
10        Seattle, WA 98101
          Telephone: (206) 623-1900
11
          Fax: (206) 623-3384
12        Email: ibirk@kellerrohrback.com
          Email: lsarko@kellerrohrback.com
13        Email: gcappio@kellerrohrback.com
          Email: ihecht@kellerrohrback.com
14        Email: awilliams-derry@kellerrohrback
15        Email: mfalecki@kellerrohrback.com
          Email: nnanfelt@kellerrohrback
16
          Attorneys for Plaintiff
17
          Dated: May 18, 2020
18

19
                                                      Genevieve Schmidt
20                                                 Genevieve Schmidt, Legal Assistant
21

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO              PAGE 3    Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                                     925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
     NO.: 2:20-CV-00597-RSM                                                    Telephone: 206.292.8930
